DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In light of the amendments to the claims filed April 22, 2022, the objections to the claims set forth in the non-final office action mailed on January 25, 2022 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the hitch plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 2003/0052472 A1) in view of Mueller (US D934741 S) and Ulrich (US 10173595 B1).
In regards to claim 1: Moss teaches a towing hitch (10) comprising: a mounting plate (34) and reducing a protrusion of an end when coupled to the tubular receiver on the towing vehicle (Paragraph 0009). 

Moss does not explicitly teach the mounting plate including a recessed pocket configured to receive an end of a tubular receiver of a towing vehicle having a step equipped tailgate, and wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position.

However, Mueller teaches a recessed pocket in a mounting plate configured to receive an end of a tubular receiver of a towing vehicle (See annotated Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recessed pocket as in Mueller on the mounting plate of Moss so as to provide a more aesthetically pleasing design and connection point for the mounting plate as well as increase the structural integrity of the connections therein. 

Mueller fails to teach a step equipped tailgate, and wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position.

However, Ulrich teaches a step-equipped tailgate (Seen generally in Figure 1) to aid climbing in and out of the cargo area of a pickup truck (Column 1 lines 57-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a step-equipped tailgate as in Ulrich with the hitch of Moss in view of Mueller so as to aid a user in climbing in and out of a cargo area of a pickup truck.

Ulrich fails to explicitly disclose wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position.
However, examiner notes that placing the step-equipped tailgate of Ulrich as shown on a pickup truck off to the side would result in a clearance between the step-equipped tailgate and the mounting plate. 

    PNG
    media_image1.png
    571
    469
    media_image1.png
    Greyscale

In regards to claim 2: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate has a tubular or solid insert (11 of Moss) within the recessed pocket that fits into the tubular receiver of the towing vehicle (See annotated Figure 3 of Mueller above), and a hitch plate (40 of Moss) is secured to the mounting plate with a pin (62 of Moss).
In regards to claim 3: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (Paragraph 0059 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056 of Moss). Moss additionally teaches the components made from metal (Paragraph 0057). 

The combination does not explicitly teach the mounting plate and the tubular insert member comprising a metal casting or being milled from a single piece of material. However, examiner notes that either of or both the mounting plate and the tubular insert member of Moss could comprise a metal casting or have been milled from a single piece of material. Additionally, MPEP 2113 Paragraph I states “The patentability of a product does not depend on its method of production” (For more information see MPEP 2113 Paragraphs I, H, and II).
In regards to claim 4: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (11 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056), and the mounting plate and the tubular insert member are attached by a weld (Paragraph 0059 of Moss) in the recessed pocket (See annotated Figure 3 of Mueller above).
In regards to claim 5: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate includes a plurality of openings (66a-f of Moss) formed therethrough in a cross-machine direction, each of the openings adapted to receive a pivot pin (62 of Moss) and one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss). 
In regards to claim 6: The towing hitch of claim 5 is taught by Moss in view of Mueller and Ulrich. The combination further teaches a plurality of brackets (Moss 42a and 42b) coupling the mounting plate to the hitch plate, wherein each of the brackets include one or more through-holes (Moss 64a and 64b) that align with one or more of the plurality of openings in the mounting plate, each of the through-holes adapted to receive one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss).
In regards to claim 7: Moss teaches a towing hitch (10) comprising: a mounting plate (34) and reducing a protrusion of an end when coupled to the tubular receiver on the towing vehicle (Paragraph 0009);
a hitch plate (40) coupled to the mounting plate (34) by a hinge mechanism (Paragraph 0063), the hitch plate adapted to secure a trailer ball (74), wherein the hinge mechanism is coupled to the mounting plate by a pivot pin (62) that allows removal or rotation of the hitch plate relative to the mounting plate to a stowed position (Paragraph 0063). 

Moss does not explicitly teach the mounting plate including a recessed pocket configured to receive an end of a tubular receiver of a towing vehicle having a step equipped tailgate, and wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position, and that the step does not contact the hitch plate in the open position.

However, Mueller teaches a recessed pocket in a mounting plate configured to receive an end of a tubular receiver of a towing vehicle (See annotated Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recessed pocket as in Mueller on the mounting plate of Moss so as to provide a more aesthetically pleasing design and connection point for the mounting plate as well as increase the structural integrity of the connections therein. 

Mueller fails to teach a step equipped tailgate, and wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position.

However, Ulrich teaches a step-equipped tailgate (Seen generally in Figure 1) to aid climbing in and out of the cargo area of a pickup truck (Column 1 lines 57-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a step-equipped tailgate as in Ulrich with the hitch of Moss in view of Mueller so as to aid a user in climbing in and out of a cargo area of a pickup truck.

Ulrich fails to explicitly disclose wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position or wherein the step does not contact the hitch plate in the open position.
However, examiner notes that placing the step-equipped tailgate of Ulrich as shown on a pickup truck off to the side would result in a clearance between the step-equipped tailgate and the mounting plate and also result in the step not contacting the hitch plate in the open position. 
In regards to claim 9: The towing hitch of claim 7 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate has a tubular or solid insert (11 of Moss) within the recessed pocket that fits into the tubular receiver of the towing vehicle (See annotated Figure 3 of Mueller above), and the hitch plate (40 of Moss) is secured to the mounting plate with a plurality of pins (62 of Moss, see Paragraph 0070 for a plurality of pins 62).
In regards to claim 10: The towing hitch of claim 9 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (11 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056 of Moss). Moss additionally teaches the components made from metal (Paragraph 0057). The combination does not explicitly teach the mounting plate and the tubular insert member comprising a metal casting or being milled from a single piece of material. However, examiner notes that either of or both the mounting plate and the tubular insert member of Moss could comprise a metal casting or have been milled from a single piece of material. Additionally, MPEP 2113 Paragraph I states “The patentability of a product does not depend on its method of production” (For more information see MPEP 2113 Paragraphs I, H, and II).
In regards to claim 11: The towing hitch of claim 9 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (11 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056), and the mounting plate and the tubular insert member are attached by a weld (Paragraph 0059 of Moss) in the recessed pocket (See annotated Figure 3 of Mueller above).
In regards to claim 12: Moss teaches a towing hitch (10) comprising: a mounting plate (34) and reducing a protrusion of an end when coupled to the tubular receiver on the towing vehicle (Paragraph 0009);
a hitch plate (40) coupled to the mounting plate (34) by a hinge mechanism (Paragraph 0063), the hitch plate adapted to secure a trailer ball (74), wherein the hinge mechanism is coupled to the mounting plate by a pivot pin (62) that allows removal or rotation of the hitch plate relative to the mounting plate to a stowed position (Paragraph 0063). 

Moss does not explicitly teach the mounting plate coupled to a tubular insert portion that is insertable into a tubular receiver member on a towing vehicle having a step-equipped tailgate, the mounting plate including a recessed pocket configured to receive an end of a tubular receiver, and wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position, and that the step does not contact the hitch plate in the open position.

However, Mueller teaches a mounting plate coupled to a tubular insert portion that is insertable into a tubular receiver member on a towing vehicle, the mounting plate including a recessed pocket configured to receive an end of a tubular receiver of a towing vehicle (See annotated Figure 3 above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recessed pocket as in Mueller on the mounting plate of Moss so as to provide a more aesthetically pleasing design and connection point for the mounting plate as well as increase the structural integrity of the connections therein. 

Mueller fails to teach a step equipped tailgate, and wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position.

However, Ulrich teaches a step-equipped tailgate (Seen generally in Figure 1) to aid climbing in and out of the cargo area of a pickup truck (Column 1 lines 57-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a step-equipped tailgate as in Ulrich with the hitch of Moss in view of Mueller so as to aid a user in climbing in and out of a cargo area of a pickup truck.

Ulrich fails to explicitly disclose wherein a distance that the mounting plate protrudes from the end when the end is disposed in the recessed pocket is less than a critical clearance between the end and a step of the step-equipped tailgate in an open position or wherein the step does not contact the hitch plate in the open position.
However, examiner notes that placing the step-equipped tailgate of Ulrich as shown on a pickup truck off to the side would result in a clearance between the step-equipped tailgate and the mounting plate and also result in the step not contacting the hitch plate in the open position. 
In regards to claim 14: The towing hitch of claim 12 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the pocket includes a block that is at least partially within the tubular insert portion (See annotated Figure 3 of Mueller above).
In regards to claim 15: The towing hitch of claim 12 is taught by Moss in view of Ulrich and Mueller. The combination further teaches wherein a weld (Paragraph 0059 of Moss) is provided about a periphery of the tubular insert portion within the recessed pocket (See annotated Figure 3 of Mueller above).
In regards to claim 16: The towing hitch of claim 12 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the hinge mechanism includes a plurality of brackets (42a and 42b) that are fixed to the hitch plate (40). The combination does not explicitly teach wherein the brackets are L-shaped. However, an alternate embodiment of Moss shows L-shaped brackets (Figure 25). Furthermore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 Paragraph IV. Section B. In the instant case, changing the bracket shape from the shape shown in Figure 1 of Moss to the L-shape shown in Figure 25 was a matter of choice which a person of ordinary skill in the art would have found obvious as it provides no additional benefit to the functioning of the bracket or hinge mechanism.
In regards to claim 17: The towing hitch of claim 16 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate includes a plurality of openings (66a-f of Moss) formed therethrough in a cross-machine direction, each of the openings adapted to receive the pivot pin (62 of Moss) and one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss).
In regards to claim 18: The towing hitch of claim 17 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein each of the L-shaped brackets include one or more through-holes (Moss 64a and 64b) that align with one or more of the plurality of openings in the mounting plate, each of the through-holes adapted to receive one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss).
In regards to claim 19: The towing hitch of claim 12 is taught by Moss in view of Mueller and Ulrich. The combination teaches the hinge plate (40 of Moss) being rotatable relative to the mounting plate (34 of Moss) and lockable in any of a plurality of fixed positions, orientations, or both (Paragraph 0063 of Moss). Furthermore, examiner notes that the hitch of claim 12 would be capable of rotating, for instance, from the position shown in Figure 1 of Moss, 90 degrees along rotation axis 22, also shown in Figure 1 of Moss, to a stowed position where the brackets are vertical and the hitch balls are directly under mounting plate 34 of Moss.
In regards to claim 20: The towing hitch of claim 12 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the stowed position comprises rotating the hinge mechanism 180 degrees relative to a towing position (See Figure 2 of Moss relative to Figure 1 of Moss).
In regards to claim 21: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination does not explicitly teach wherein the critical clearance between the end of the tubular receiver and the step in the open position is less than one inch. However, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 Paragraph IV A).
In the instant case, the specification does not provide sufficient reasoning as to why the critical clearance must be less than one inch. Additionally, a towing hitch where the critical clearance is one inch or a few inches would not perform differently so long as a critical clearance exists and the hitch does not contact the step when the step is in the open position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the critical clearance of Moss in view of Mueller and Ulrich to be less than one inch for design or manufacturing purposes as changing the proportion of the critical clearance would not cause the device to perform differently.
In regards to claim 22: The towing hitch of claim 7 is taught by Moss in view of Mueller and Ulrich. The combination does not explicitly teach wherein the critical clearance between the end of the tubular receiver and the step in the open position is less than one inch. However, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 Paragraph IV A).
In the instant case, the specification does not provide sufficient reasoning as to why the critical clearance must be less than one inch. Additionally, a towing hitch where the critical clearance is one inch or a few inches would not perform differently so long as a critical clearance exists and the hitch does not contact the step when the step is in the open position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the critical clearance of Moss in view of Mueller and Ulrich to be less than one inch for design or manufacturing purposes as changing the proportion of the critical clearance would not cause the device to perform differently.
Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. Applicant argues that Mueller fails to teach a recessed pocket capable of allowing the mounting plate to fit over an end of a tubular receiver of a towing vehicle.  Examiner notes that a recessed pocket is clearly shown in the figures of Mueller and labeled in annotated Figure 3 above. Additionally:
 In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated:
[N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is inherently of such a shape ‘as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake of a package when the top is mounted to the container.’ The examiner therefore correctly found that Harz established a prima facie case of anticipation.
Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.
Examiner notes that the capability of the recessed pocket to receive the end of a tubular receiver would be dependent on the size of the tubular receiver.
Applicant further argues that there would be no motivation to combine Mueller with Moss to reduce the distance the plate protrudes from the end of the receiver. However, as stated in the rejections above, the motivation to add a recessed pocket as in Mueller to Moss would include to provide a more aesthetically pleasing design and connection point for the mounting plate as well as increase the structural integrity of the connections therein. 
Applicant additionally argues that Ulrich does not teach a step-equipped tailgate. Examiner respectfully disagrees. Any tailgate equipped with the step of Ulrich as shown in the figures of Ulrich can be considered a step equipped tailgate. Furthermore, applicant’s argument that there would be no motivation to combine Moss with Mueller and Ulrich because placing the step of Ulrich to the side negates the need for the recessed pocket of Mueller is found unpersuasive. The motivation relied upon in the rejection to combine Mueller with Moss is to provide a more aesthetically pleasing design and connection point for the mounting plate as well as increase the structural integrity of the connections therein. Additionally, MPEP 2144 IV states: 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
In the instant case, the relied upon motivation to add the recessed pocket of Mueller to the mounting plate of Moss is not the same as applicant’s motivation to do so in order to reduce the distance of protrusion of the mounting plate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Knutson can be reached on (571)270-5576. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611